Citation Nr: 0004708	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-02 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for skin cancer due to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel



INTRODUCTION

The appellant had active duty service from August 1951 to 
August 1955.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.


REMAND

The record indicates that the appellant was exposed to 
radiation in service and suffers from a radiogenic disease.  
There are two medical opinions which link his inservice 
radiation exposure to his skin cancer; one of these opinions 
was not considered or addressed by the RO.  Further, the RO 
has denied the claim based on a dose estimate report from the 
Defense Special Weapons Agency (DSWA), dated in April 1997, 
which reported what scientific data had shown with regards to 
radiation exposure and skin cancer.  The RO, however, failed 
to comply with the requirements of 38 C.F.R. § 3.311, which 
require that this claim be referred to the Under Secretary 
for Benefits for an opinion.  Accordingly, this case is 
REMANDED for the following:

1.  The RO should take the necessary 
steps to comply with all provisions of 
38 C.F.R. § 3.311, to include referring 
the case to the Under Secretary for 
Benefits for an opinion.  

2.  Once the above has been accomplished, 
the RO should consider whether any 
further development is necessary based on 
the new evidence.  If so, all such 
development should be accomplished.  The 
RO should then readjudicate the claim on 
appeal.

If the benefit sought on appeal remains denied, following the 
usual appellate procedures, to include issuance of a 
supplemental statement of the case, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




